Citation Nr: 0118079	
Decision Date: 07/11/01    Archive Date: 07/16/01

DOCKET NO.  01-02 787	)	DATE
	)
	)



THE ISSUE

Whether a January 16, 1984 decision of the Board of Veterans' 
Appeals which denied service connection for a skin disorder 
contains clear and unmistakable error.

(The issue of whether new and material evidence has been 
presented to reopen a claim for service connection for a skin 
disorder will be addressed in a separate decision of the 
Board).  



REPRESENTATION

Moving Party Represented by:  Paralyzed Veterans of America, 
Inc.



ATTORNEY FOR THE BOARD

S. J. Janec, Counsel



INTRODUCTION

The veteran had active military service from September 8, 
1977 to April 4, 1978.

In a statement received by the Board of Veterans' Appeals 
(Board) in October 2000, the veteran filed a claim alleging 
that there was clear and unmistakable error (CUE) in a 
January 16, 1984 Board decision which denied service 
connection for a skin disorder.  

The Board notes that, in an April 1997 decision, the Board 
found that new and material evidence had not been submitted 
to reopen a claim for service connection for a skin disorder 
and originally, the Board had concluded that the veteran was 
asserting a claim of CUE in that decision.  However, as 
pointed out in his representative's Informal Brief, the 
assertion of CUE referred to the Board's January 1984 
decision.  Therefore, the issue has been characterized 
accordingly.  


FINDINGS OF FACT

1.  In a decision issued on January 16, 1984, the Board 
denied service connection for a skin disorder.

2.  The record does not establish that any of the correct 
facts, as they were known at that time, were not before the 
Board on January 16, 1984, or that the Board incorrectly 
applied statutory or regulatory provisions extant at that 
time such that the outcome of the claim would have been 
manifestly different but for the error.  


CONCLUSION OF LAW

The January 16, 1984 Board decision which denied service 
connection for a skin disorder does not contain CUE.  38 
U.S.C.A. § 7111 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 20.1400, 20.1403 (2000).  
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7111 (West 1991 & Supp. 2000), the Board 
has been granted the authority to revise a prior Board 
decision on the grounds of CUE.  A claim in which review is 
requested under the new statute may be filed at any time 
after the underlying decision is rendered.  Pursuant to 
VAOPGCPREC 1-98 (Jan. 13, 1998), the Board's new authority 
applies to any claim pending on or filed after November 21, 
1997, the date of enactment of the statute.  See 38 C.F.R. 
§ 20.1400 (2000). 

The statute and implementing regulations provide that a 
decision by the Board is subject to revision on the grounds 
of CUE.  If evidence establishes the error, the prior 
decision shall be reversed or revised.  A request for 
revision of a Board decision based on CUE may be instituted 
by the Board on its own motion or upon the request of the 
claimant.  See 38 U.S.C.A. § 7111 (West 1991 & Supp. 2000); 
38 C.F.R. § 20.1400 (2000). 

CUE is defined as:

a very specific and rare kind of error, 
of fact or law, that when called to the 
attention of later reviewers compels the 
conclusion, to which reasonable minds 
could not differ, that the result would 
have been manifestly different but for 
the error.  Generally, either the correct 
facts, as they were known at the time, 
were not before the Board, or the 
statutory and regulatory provisions 
extant at the time were incorrectly 
applied.  

38 C.F.R. § 20.1403(a) (2000).  

To warrant revision of a Board decision on the grounds of 
CUE, there must have been an error in the Board's 
adjudication of the appeal which, had it not been made, would 
have manifestly changed the outcome when it was made.  If it 
is not absolutely clear that a different result would have 
ensued, the error complained of cannot be deemed clear and 
unmistakable.  See 38 C.F.R. § 20.1403(c) (2000).  Examples 
of situations that are not CUE are:  (1) a new medical 
diagnosis that "corrects" an earlier diagnosis considered 
in a Board decision; (2) a failure to fulfill VA's duty to 
assist the veteran with the development of facts relevant to 
his or her claim; or (3) a disagreement as to how the facts 
were weighed or evaluated.  See 38 C.F.R. § 20.1403(d) 
(2000).  CUE also does not encompass the otherwise correct 
application of a statute or regulation where, subsequent to 
the Board decision challenged, there has been a change in the 
interpretation of the statute or regulation.  See 38 C.F.R. 
§ 20.1403(e) (2000).  

Prior decisions issued by the United States Court of Appeals 
for Veterans Claims (Court) on the issue of CUE in an RO 
rating decision provide guidance for determining whether CUE 
exists in a Board decision.  The Court has defined CUE as an 
administrative failure to apply the correct statutory and 
regulatory provisions to the correct and relevant facts.  See 
Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991).  The 
Court has also held that a finding that there was such error 
"must be based on the record and the law that existed at the 
time of the prior . . . decision."  Russell v. Derwinski, 3 
Vet. App. 310, 313-14 (1992).  Subsequently developed 
evidence may not be considered in determining whether error 
existed in the prior decision.  See Porter v. Brown, 5 Vet. 
App. 233, 235-36 (1993).  The mere misinterpretation of facts 
does not constitute CUE.  See Thompson v. Derwinski, 1 Vet. 
App. 251, 253 (1991).  Moreover, the error must be one that 
would have manifestly changed the outcome at the time that it 
was made.  See Kinnaman v. Derwinski, 4 Vet. App. 20, 26 
(1993).  "It is a kind of error, of fact or of law, that 
when called to the attention of later reviewers, compels the 
conclusion, to which reasonable minds cannot differ, that the 
results would have been manifestly different but for the 
error."  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  

In this case, the veteran's representative argues that a 
finding of CUE in the Board's January 16, 1984 decision 
because the Board relied upon its own unsubstantiated medical 
judgment to conclude that the veteran's tinea pedis had not 
been aggravated by the veteran's service, and that this 
conclusion is not supported by the medical evidence of 
record.  He further argues that the veteran was entitled to 
the presumption of soundness because there was no diagnosis 
of tinea pedis upon entrance examination, only dermatitis, 
and that VA breached its duty to assist when the July 1982 VA 
examiner did not review the veteran's service medical records 
to reconcile the various diagnoses.  Finally, he argues that 
the Board ignored the private medical opinion provided by the 
veteran which stated that the veteran's tinea pedis was 
related to his service.  

According to VA law and regulations in effect at the time of 
the January 16, 1984 Board decision, service connection was 
warranted for disability resulting from disease or injury 
incurred in or aggravated by service.  See 38 U.S.C.A. § 331 
(West 1958) [now codified at 38 U.S.C.A. § 1131 (West 1991)]; 
38 C.F.R. § 3.303(a) (1984).  For the showing of chronic 
disease in service, there was required a combination of 
manifestations sufficient to identify the disease entity and 
sufficient observation to establish chronicity at the time.  
If chronicity in service was not established, a showing of 
continuity of symptoms after discharge was required to 
support the claim.  See 38 C.F.R. § 3.303(b) (1984).  Service 
connection could also be granted for any disease diagnosed 
after discharge when all of the evidence established that the 
disease was incurred in service.  See 38 C.F.R. § 3.303(d) 
(1984).  

Every person employed in the active military, naval, or air 
service for six months or more shall be taken to have been in 
sound condition when examined, accepted, and enrolled for 
service, except as to defects, infirmities, or disorders 
noted at the time of the examination, acceptance, and 
enrollment, or where evidence or medical judgment is such as 
to warrant a finding that the disease or injury existed 
before acceptance and enrollment.  38 U.S.C. § 311 (1958) 
[now codified at 38 U.S.C.A. § 1132 (West 1991)]; 38 C.F.R. 
§ 3.304(b) (1984).  

If evidence is submitted sufficient to demonstrate that a 
veteran's disorder preexisted service and that it underwent 
an increase in severity during service, it will be presumed 
that the disorder was aggravated by service, unless there is 
a specific finding that the increase in disability was due to 
the natural progress of the disease.  38 U.S.C. § 353 (1958) 
[now codified at 38 U.S.C.A. § 1153 (West 1991); 38 C.F.R. 
§ 3.306(a) (1984).  Clear and unmistakable evidence is 
required to rebut the presumption of aggravation where the 
pre-service disability underwent an increase in severity 
during wartime service or peacetime service after December 
31, 1946.  Aggravation may not be conceded where the 
disability underwent no increase in severity during service.  
38 C.F.R. § 3.306(b) (1984).  

In its January 1984 decision, the Board reported that the 
veteran's induction examination showed that he had dermatitis 
on the right foot and both hands and that he was referred for 
a dermatologic consultation.  Four days later, he was given a 
P2 physical profile based on the dermatology consult.  In 
February 1978, he was seen for a painful lesion on his left 
upper thigh.  The initial assessment was probably furuncle, 
but was later changed to an abscess of the left medial thigh.  
He was subsequently seen for complaints of a rash on his 
face.  Clinical evaluation revealed mild dry skin.  In a 
March 1978 dermatology consult, the veteran reported a one 
year history of generalized pruritus which had begun in his 
groin area.  He had been given a prescription for the skin 
problems in his groin area prior to his entry into active 
duty.  Upon VA examination in July 1982, the veteran was 
diagnosed with tinea pedis.  A March 1982 letter from a 
private physician related that, based on the oral history 
provided by the veteran, he had developed fungal problems 
while he was in service.  

Based on this evidence, the Board concluded that the 
veteran's skin disorder preexisted service and was not 
aggravated during service.  It was noted that the veteran was 
found to have a skin condition upon entrance examination and 
he had also provided a history of a skin problem in his groin 
area and generalized pruritus prior to his entrance on active 
duty.  The Board acknowledged that the veteran was treated on 
several occasions for acute attacks of his skin disorders in 
service; however, the evidence did not establish that there 
was any pathological change in the condition to warrant a 
finding of aggravation.  Furthermore, the history provided by 
the veteran to his private physician was contradictory to the 
information provided in his service medical records that his 
skin problems began in service.  

The record does not reflect that the correct facts, as they 
were known at the time, were not before the Board when the 
January 16, 1984 decision was issued.  The record also does 
not reflect that the Board incorrectly applied the law and 
regulations in effect at that time.  The veteran and his 
representative have asserted that the veteran was entitled to 
the presumption of soundness because he was not diagnosed 
with tinea pedis prior to service but rather with dermatitis.  
However, a new medical diagnosis is not sufficient to 
establish CUE.  The veteran was noted to have a skin 
condition upon entrance examination, and he gave a history of 
a generalized pruritus for the year prior to his entrance on 
active duty.  This affirmative evidence rebuts the 
presumption of soundness and the Board correctly found that 
the veteran's skin condition preexisted his active military 
service.  Furthermore, the evidence reasonably supported the 
Board's conclusion that the attacks in service were acute and 
that the veteran's skin disorder was not permanently 
aggravated by service.  

In conclusion, the Board clearly noted and weighed all 
evidence pertinent to the veteran's claim before making its 
decision.  Furthermore, as discussed above, a mere 
misinterpretation of facts does not constitute CUE, see 
Thompson v. Derwinski, 1 Vet. App. at 253, nor does a 
disagreement as to how information was weighed and evaluated 
or a failure to fulfill the duty to assist.  See 38 C.F.R. 
§ 20.1403(d).  In the absence of the kind of error of fact or 
law which would compel the conclusion that the result would 
have been manifestly different but for the error, there is 
simply no basis upon which to find CUE in the Board's January 
16, 1984 decision.  Accordingly, the veteran's motion for 
revision of that decision must be denied.  



ORDER

In the absence of clear and unmistakable error in the January 
16, 1984 decision, in which the Board denied service 
connection for a skin disorder, the motion for revision of 
that decision is denied.  




		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

 



